


 HR 2517 ENR: Protecting Our Children Comes First

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 2517
		
		AN ACT
		To amend the Missing Children’s Assistance
		  Act to authorize appropriations; and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Our Children Comes First
			 Act of 2007.
		2.FindingsSection 402 of the Missing Children’s
			 Assistance Act (42 U.S.C. 5771) is amended to read as follows:
			
				402.FindingsThe Congress finds that—
					(1)each year
				thousands of children are abducted or removed from the control of a parent
				having legal custody without such parent’s consent, under circumstances which
				immediately place the child in grave danger;
					(2)many missing
				children are at great risk of both physical harm and sexual
				exploitation;
					(3)in many cases,
				parents and local law enforcement officials have neither the resources nor the
				expertise to mount expanded search efforts;
					(4)abducted children
				are frequently moved from one locality to another, requiring the cooperation
				and coordination of local, State, and Federal law enforcement efforts;
					(5)growing numbers of
				children are the victims of child sexual exploitation, increasingly involving
				the use of new technology to access the Internet;
					(6)children may be
				separated from their parents or legal guardians as a result of national
				disasters such as hurricanes and floods;
					(7)sex offenders pose
				a threat to children;
					(8)the Office of Juvenile Justice and
				Delinquency Prevention administers programs under this Act through the Child
				Protection Division, including programs which prevent or address offenses
				committed against vulnerable children and which support missing children’s
				organizations; and
					(9)a key component of
				such programs is the National Center for Missing and Exploited Children,
				which—
						(A)serves as a
				national resource center and clearinghouse;
						(B)works in
				partnership with the Department of Justice, the Federal Bureau of
				Investigation, the United States Marshals Service, the Department of the
				Treasury, the Department of State, the Bureau of Immigration and Customs
				Enforcement, the United States Secret Service, the United States Postal
				Inspection Service, and many other agencies in the effort to find missing
				children and prevent child victimization; and
						(C)operates a national network, linking the
				Center online with each of the missing children clearinghouses operated by the
				50 States, the District of Columbia, and Puerto Rico, as well as with
				international organizations, including Scotland Yard in the United Kingdom, the
				Royal Canadian Mounted Police, INTERPOL headquarters in Lyon, France, and
				others, which enable the Center to transmit images and information regarding
				missing and exploited children to law enforcement across the United States and
				around the world
				instantly.
						.
		3.Duties and
			 functions of the administratorSection 404(b) of the Missing Children’s
			 Assistance Act (42 U.S.C. 5773(b)) is amended—
			(1)by amending paragraph (1) to read as
			 follows:
				
					(1)In
				generalThe Administrator
				shall annually make a grant to the Center, which shall be used to—
						(A)(i)operate a national
				24-hour toll-free telephone line by which individuals may report information
				regarding the location of any missing child, and request information pertaining
				to procedures necessary to reunite such child with such child’s legal
				custodian; and
							(ii)coordinate the operation of such
				telephone line with the operation of the national communications system
				referred to in part C of the Runaway and Homeless Youth Act (42 U.S.C.
				5714–11);
							(B)operate the
				official national resource center and information clearinghouse for missing and
				exploited children;
						(C)provide to State
				and local governments, and public and private nonprofit agencies, and
				individuals, information regarding—
							(i)free or low-cost
				legal, restaurant, lodging, and transportation services that are available for
				the benefit of missing and exploited children and their families; and
							(ii)the existence and
				nature of programs being carried out by Federal agencies to assist missing and
				exploited children and their families;
							(D)coordinate public
				and private programs that locate, recover, or reunite missing children with
				their families;
						(E)disseminate, on a
				national basis, information relating to innovative and model programs,
				services, and legislation that benefit missing and exploited children;
						(F)
				based solely on reports
				received by the National Center for Missing and Exploited Children (NCMEC), and
				not involving any data collection by NCMEC other than the receipt of those
				reports, annually provide to the Department of Justice's Office of Juvenile
				Justice and Delinquency Prevention—
							(i)the number of
				children nationwide who are reported to NCMEC as missing;
							(ii)the number of
				children nationwide who are reported to NCMEC as victims of non-family
				abductions;
							(iii)the number of
				children nationwide who are reported to NCMEC as victims of parental
				kidnappings; and
							(iv)the number of
				children recovered nationwide whose recovery was reported to NCMEC;
							(G)provide, at the request of State and local
				governments, and public and private nonprofit agencies, guidance on how to
				facilitate the lawful use of school records and birth certificates to identify
				and locate missing children;
						(H)provide technical
				assistance and training to law enforcement agencies, State and local
				governments, elements of the criminal justice system, public and private
				nonprofit agencies, and individuals in the prevention, investigation,
				prosecution, and treatment of cases involving missing and exploited
				children;
						(I)provide assistance
				to families and law enforcement agencies in locating and recovering missing and
				exploited children, both nationally and, in cooperation with the Department of
				State, internationally;
						(J)provide analytical
				support and technical assistance to law enforcement agencies through searching
				public records databases in locating and recovering missing and exploited
				children and helping to locate and identify abductors;
						(K)provide direct
				on-site technical assistance and consultation to law enforcement agencies in
				child abduction and exploitation cases;
						(L)provide forensic
				technical assistance and consultation to law enforcement and other agencies in
				the identification of unidentified deceased children through facial
				reconstruction of skeletal remains and similar techniques;
						(M)track the
				incidence of attempted child abductions in order to identify links and
				patterns, and provide such information to law enforcement agencies;
						(N)provide training
				and assistance to law enforcement agencies in identifying and locating
				non-compliant sex offenders;
						(O)facilitate the
				deployment of the National Emergency Child Locator Center to assist in
				reuniting missing children with their families during periods of national
				disasters;
						(P)operate a cyber
				tipline to provide online users and electronic service providers an effective
				means of reporting Internet-related child sexual exploitation in the areas
				of—
							(i)possession,
				manufacture, and distribution of child pornography;
							(ii)online enticement
				of children for sexual acts;
							(iii)child
				prostitution;
							(iv)sex tourism
				involving children;
							(v)extrafamilial
				child sexual molestation;
							(vi)unsolicited
				obscene material sent to a child;
							(vii)misleading
				domain names; and
							(viii)misleading
				words or digital images on the Internet,
							and
				subsequently to transmit such reports, including relevant images and
				information, to the appropriate international, Federal, State or local law
				enforcement agency for investigation;(Q)work with law
				enforcement, Internet service providers, electronic payment service providers,
				and others on methods to reduce the distribution on the Internet of images and
				videos of sexually exploited children;
						(R)operate a child
				victim identification program in order to assist the efforts of law enforcement
				agencies in identifying victims of child pornography and other sexual crimes;
				and
						(S)develop and
				disseminate programs and information to the general public, schools, public
				officials, youth-serving organizations, and nonprofit organizations, directly
				or through grants or contracts with public agencies and public and private
				nonprofit organizations, on—
							(i)the prevention of
				child abduction and sexual exploitation; and
							(ii)internet
				safety.
							;
				and
			(2)in paragraph (2)
			 by striking $20,000,000 and all that follows through
			 2008, and inserting $40,000,000 for fiscal year 2008 and
			 such sums as may be necessary for fiscal years 2009 through
			 2013.
			4.Authorization of
			 appropriationsSection 408(a)
			 of the Missing Children’s Assistance Act (42 U.S.C. 5777(a)) is amended by
			 striking 2007 through 2008 and inserting 2008 through
			 2013.
		5.RepealerThe Missing Children’s Assistance Act (42
			 U.S.C. 5771 et seq.) is amended—
			(1)by
			 striking section 407; and
			(2)by redesignating
			 section 408 as section 407.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
